SOPER, Circuit Judge
(dissenting).
There is in this case no evidence that the Western Electric Company dominated or interfered with the formation or administration of the Point Breeze Employees’ Association, Inc., a labor union composed of the employees of the Company’s Baltimore plant; and there is no evidence, worthy of the name, that the Company discriminated in favor of the Association and against the International Association of Machinists, A. F. of L., a labor union that was endeavoring in 1943 to gain a foothold in the plant. There is abundant evidence that a predominant majority of the employees preferred the Association as a bargaining representative and it may be fairly inferred that the Company held the same view; but that preference involved no violation of the National Labor Relations Act.
The correctness of these unqualified statements and the absence of any support for the contrary conclusions of the National Labor Relations Board are easily demonstrated. The charges brought by the Board against the Company on behalf of the I. A. M. fall into two classes, namely illegal domination of and interference with the Association and illegal discrimination in its favor and against the I. A. M. The charge of domination and interference will be first considered.
The Company began to bargain collectively with its employees in 1933, under a Plan in somewhat general use in large industries at the time, and continued to do so until April, 1937, when the Supreme Court, putting aside certain views that it had previously held, announced that the National Labor Relations Act was constitutional. The Plan seems to have worked well; but it contained certain provisions repugnant to the statute in that they tended to deprive the men of that complete freedom from company control and that complete independence in the exercise of the right of collective bargaining which the Act was intended to guarantee. The main defects in the Plan as pointed out in the opinion of the Board, were as follows: (1) The Plan provided for the maintenance of the Point Breeze Joint Committee composed of representatives of management, including the works manager, and representatives of the men. There were also other joint committees similarly composed but authoritative control was lodged in the Point Breeze Joint Committee. However, its functions were merely advisory and it had no authority to bind the management. Moreover, matters not settled by it were referred to higher officers of the company for review. (2) The Plan made no provision for meetings of the representatives of the men separate and apart from meetings of the joint committees. (3) The Plan made no provision for the election of employees to membership but all became members of the Plan automatically. (4) The employees paid no dues. (5) The Company paid all expenses of the Plan and paid the representatives while they exercised their functions. (6) Elections and committee meetings were held during working hours. There were other defects in the operation of the Plan not mentioned in the Board’s opinion. The employees had no power to amend the Plan. Whenever the employees’ representatives met separately from the joint committee, they submitted detailed minutes to management. Employees were informed of the proceedings of the joint committees through digests prepared by management which were posted in the plant and otherwise distributed to the men.
*526These features of the Plan were obnoxious to the statute. Accordingly, the Company, of its own initiative, took prompt action to disestablish the Plan shortly after the Jones and Laughlin decision; and a new organization, called the Point Breeze Employees Association, Inc., from which the objectionable features of the Plan were omitted, was set up by the men, acting independently and free from company interference or control. The Board, nevertheless, held that the new association, like the Plan, was dominated by the Company, and it is necessary to examine the undisputed evidence in the record in order to test the validity of this finding.
A few days after April 12, 1937, when the Jones and Laughlin decision was handed down, the works manager announced at a meeting of employee representatives that the Plan was “out”; that it was at an end; that the company could no longer bargain with them and that the employees were free to set up or join any organization that they desired. The precise date of this meeting is in doubt. The Board said that it took place about April 16, 1937. Meetings of the_ joint committee for ordinary bargaining purposes under the Plan were held on April 15, April 20 and April 22 respectively, but no action was taken. On the morning of April 22 the manager of the plant received a letter from the Company’s headquarters in New York giving him explicit instructions to give notice of the termination of the Plan and of the indifference of the Company to the organizational efforts of the employees. After April 22 all operations under the Plan ceased, and bargaining was not resumed until after the new association was organized in June.
The employee representatives passed on the notice received from the Company to their constituents. The representatives, nearly all of whom testified, were unanimous in saying that they reported to the men what had taken place at the meeting with the manager. Their uncontradicted evidence made it abundantly clear that the Plan was out, that they could no longer represent the men or bargain with the management, that the men would have to get a new union or form one of their own or choose any organization that they preferred, and that it was immaterial to the Company what action they might take. This information passed through the body of the employees like wild fire, but it did not come with the shock of a surprise because the men, by reason of their familiarity with labor matters were expecting it.
The Board, in holding that there was no clean break in the minds of the men between the old Plan and the new association, gave great weight to the fact that the Company did not itself directly notify the employees as a whole that'it would no longer recognize the. Plan. It is suggested that the statements of the representatives lacked the sanction and authority which attaches to the pronouncements of a company to its employees, and that in this instance the employees did not get a clear idea of the Company’s attitude or of their complete freedom of choice in the premises. There is no justification whatsoever for this argument. The men were told in unmistakable terms that the Company would no longer recognize the old Plan and that they must have a new organization if they were to continue to bargain. collectively and that they were free to do as they pleased. In view of these undisputed facts and of the torrent of publicity that swept over the labor world upon the announcement of the Supreme Court’s decision, it it is preposterous to suggest that the men were not fully cognizant of their rights.
The facts of the case differ materially from those considered in N.L.R.B. v. Newport News Shipbuilding & Dry Dock Co., 308 U.S. 241, 60 S.Ct. 203, 84 L.Ed. 219, where the new association was merely a revision of the old Plan and retained some of its defects; and also from the facts before the court in Westinghouse Electric & Manufacturing Co. v. National Labor Relations Board, 2 Cir., 112 F.2d 657, affirmed 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108, where the Company’s statement to the representatives was not relayed to the employees themselves. The case at bar resembles National Labor Relations Board v. Duncan F. & M. Works, 7 Cir., 142 F.2d 594, where the employer did not directly notify each employee that an existing defective Plan had ceased to function but the employees nevertheless clearly understood this to be the fact. The court said, at page 596 of 142 F.2d:
“We think the Board’s evidence justifies only the finding that, in the hearing here, the test was fully met. True, respondent did not circularize each member of the E.R.P. with notice of cessation of support of the E.R.P. However, we cannot, nor can the Board, after seven years, say that it was necessary for respondent to follow *527any certain formal mechanical pattern of procedure in order to evince disestablishment, inasmuch as the evidence establishes beyond peradventure an honest, active and successful effort by respondent to effectuate its detachment, and clear understanding of the attitude of the employer in this regard upon the part of the employees.”
In the pending case, the complete disestablishment of the Plan was also forcefully brought home to the men by the deliberately planned steps to form the new association which were publicly taken in the succeeding weeks. It had become clear to the employees that unless they took some step to reorganize anew, all collective bargaining was at an end. No outside union was endeavoring to organize them and they were accustomed to a union confined to the company’s plants. In this emergency the employees’ representatives naturally took the lead. Indeed this step was suggested to them during their conferences with the men. They met in private homes and other places outside the plant, 'employed expert counsel, sent out circulars notifying the men that a new organization would be necessary, and that an election would be held to decide whether or not the old representatives should continue to represent them until a new organization could be formed and whether or not the old representatives should prepare within sixty days a form of organization for submission to the workers. For this purpose an election was held which resulted in a vote of 1874 for and 26 against the requested authority. The Company had no part in any of these transactions.
The organizing committee thus chosen requested and received recognition from the Company as a bargaining agent. The Board accepts as evidence of continued Company domination that for sixty days the seventeen old employee representatives under the Plan had the right to speak for the employees. The evidence furnishes no support for such an inference. The committeemen were chosen by the employees in aft election conducted free from company domination, their authority was limited to sixty days, and was terminated six years before the pending charges were brought. This episode which occurred in 1937 has no tendency to show Company domination in 1943, when the Board rendered its decision.
The members of the organizing committee met on their own time outside the plant and with the aid of an attorney drafted by-laws on or before June 1, 1937. The committee considered a number of forms, including the old Plan, but departed from it, eliminating in the process all semblance of Company control. The new Plan was submitted to the employees in an election on June 12 and June 14, 1937, which was held outside the plant. Three separate ballots were provided by which the voter could indicate, after stating that he had received and read the proposed by-laws, (1) whether he was for or against the new Association; (2) whether he desired to be a member thereof, and (3) what person he desired as his representative by writing the name on the ballot. No nominations for representatives were made. The vote was overwhelming in favor of adopting the plan. Twenty-four members were chosen for ,the first Board of Representatives, of whom thirteen had been representative under the old Plan and eleven were new men. All expenses were paid by the organizing committee who were later repaid by the Association. The Company had no part or share of any kind in the election.
The Board accepted certain printed statements contained in the history of the Plan and in the foreword to the by-laws and submitted to the men before the election, as evidence that the Association was merely the old Company dominated Plan in another form. Therein it was said that the old Plan had been beneficial and that the new Association was not formed for warlike purposes. The statement in the history was made in respect to an extension in 1934 of the old Plan unto a Company-wide organization for collective bargaining in all four of the Company’s plants. It was as follows:
“As a result of the adoption of this Company-wide Plan of collective bargaining, many matters of labor relations were amicably discussed and agreements reached which advanced and protected the interests and rights of the employees.”
It is not suggested that this statement was not entirely true, nor does it seem, reprehensible in breaking with the past to speak gratefully of its accomplishments.
Militancy was discussed in the foreword to the by-laws in these terms:
“The Association is not formed along militant lines. While its purpose is to obtain for each worker fair treatment and decent working conditions and to fight for what is believed to be right and proper, it *528is hoped that it will be able to function and meet in an amicable manner with the management.”
One cannot reasonably find fault with a declaration of policy which proposes to fight for one’s rights, if necessary, but prefers amicable adjustment. It is indeed reminiscent of the preamble to the National Labor Relations Act which speaks of promoting the flow of commerce “by encouraging practices fundamental to the friendly adjustment of industrial disputes arising out of differences as to wages, hours or other working conditions and by restoring equality of bargaining power between employers and employees.”
Next, the Board finds evidence of company domination and interference in the provision of the by-laws of the Association with regard to the election of representatives by the employees. The members of the Association were divided into three departments and these in turn into twenty-four districts, with one representative to be elected for each district. In this connection the Board said:
“The provision that representatives should be chosen from voting districts and should represent only their respective districts, furnishes sufficient insurance against the representatives becoming genuinely independent. The respondent can deprive a duly elected officer or representative of his office and his representative status by discharging him, or by transferring him to another voting district.”
The Board was mistaken in this statement of fact. The old Plan provided that if a representative were transferred, he might lose his office. But the Association’s by-laws, adopted in June, 1937, had no such provision. There was such a provision in the by-laws adopted in 1942 and on one occasion in that year it was given effect; but it was eliminated by the Association in May, 1943. The complaint in the pending case was not filed until July 2, 1943.
There is no merit in the suggestion of the Board, contained in the above quoted passage from its opinion, that company domination is found in the right of the company to discharge an elected officer or representative and thereby deprive him of his office. The by-laws of the Association provide that if a majority of the representatives decide that the termination of an employment involved unfair labor practice, the membership of the employee shall not be terminated and he shall be entitled to the protective and bargaining services of the Association. In the Westinghouse case, 2 Cir., 112 F.2d 657, affirmed 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108, the court pointed out that there is an opportunity for company domination whenever the constitution of an inside union provides that an officer of the union must be in the company’s employ, but nevertheless held that this circumstance should not count as a factor of domination, for it is inevitable in any union whose members are confined to company employees. It is obvious that the remedy in such a case is to be found in the protective provisions of the statute, as is suggested in the provisions of the bylaws above mentioned.
The Board suggests that by reason of the election of June, 1937 the employees were moved as a mass into the Association and that their acceptance of the Association was not their free and voluntary act. This statement is quite inaccurate. Each employee was given the individual opportunity in the election to say whether he desired the Association to act as bargaining agent for him and whether he desired to be a member of the Association and to submit to the check off, and to name the employee whom he desired to represent him. There was no coercion from any source and no participation by the Company in the election in any way. Every employee had an opportunity to read a copy of the by-laws which were printed and distributed before the election. The instructions on the ballot were clear and explicit and no slate of representatives was proposed. It is true that the choice of the employees lay between the Association and no organization at all but the Board has sanctioned elections of this sort and the courts have approved them. Calumet Steel Division of Borg-Warner Corp., 4 N.L.R.B. 45, 60; National Labor Relations Board v. National Mineral Co., 7 Cir., 134 F.2d 424, 427, 428, certiorari denied 320 U.S. 753, 64 S. Ct. 58; National Labor Relations Board v. Botany Worsted Mills, 3 Cir., 133 F.2d 876, 881, certiorari denied 319 U.S. 751, 63 S.Ct. 1164, two cases, 87 L.Ed. 1705. Even if the employees had not been given a fair chance to express their views, the Company could not be accused of domination for it had no part in the election.
No inference of Company domination can be drawn from the mere fact that the employees of their own free will selected thirteen of the employee representatives un*529der the old Plan to serve with eleven other men upon the Board of Representatives of the Association for the first year of its life. It was entirely natural that officials who had served the employees well in the past should be given places of responsibility in the new set up. There is not a shred of evidence that the Company in any way interfered with the free choice of the voters.
After the election, the Association requested a bargaining conference with the Company; and the Company thereupon recognized the Association, subject to verification of its claim to represent a majority of the employees, which was promptly furnished. Shortly thereafter, at a conference between representatives of the Company and of the Association, and of the latter’s attorney, a ten per cent wage increase and pay roll deductions for Association dues were discussed. The attorney urged that unless deductions for dues were allowed, the Association would fail and fall into the hands of other labor organizations. The Company agreed to a six per cent wage increase and to a pay roll deduction upon a written assignment of wages for the purpose. These transactions indicated a desire on the part of the Association to maintain control of the situation, and a preference on the part of the Company towards the inside union, but they do not indicate that the Company dominated or controlled the Association, and they are not mentioned in the Board’s argument as having this significance.
All the- surrounding circumstances of this case indicate that the following paragraph from the foreword to the by-laws of the Association correctly described the understanding held by the employees who established it and elected the new board of representatives, namely:
“This entire Plan is dedicated to the free and unrestricted representation of each and every hourly rated employee at the Point Breeze plant, and those in charge of its management will be expected to devote themselves freely and honestly to the welfare of every worker at the plant.”
The charge that the men were not fully aware that a radical change had taken place in the character of their representative body, and that they were not afforded a fair opportunity to express their views in the formation of the Association involves the unwarranted assumption that they were not possessed of ordinary intelligence. The view of this court in a similar situation was expressed by Judge Dobie in E. I. DuPont De Nemours & Co. v. National Labor Relations Board, 4 Cir., 116 F.2d 388, 398, as follows:
“We are of the opinion that the labor group is now quite aware of its statutory rights, and is instilled with an aggressive spirit that, before the passage of the Act, may long have been kept dormant. The still picture of a sheep-like body of laboring men, placidly led by a dominating employer, is not representative of the true situation. Since the passage of the Act, the picture has been quite effectively streamlined. We see today a mobile labor force, strengthened by statutory safeguards, working on comparatively even terms with the employer, who may often owe his particular strength to a superior economic, educational and social position. Under this view of the modern industrial situation, we surely cannot indulge in any assumption of weakness on the part of the employee; certainly we cannot vary the specific terminology of the Act to meet these alleged weaknesses. As Judge Hutcheson admirably stated in Magnolia Petroleum Co. v. National Labor Relations Board, supra, [5 Cir.] 112 F.2d [545] at pages 549, 550: ‘It (the Act) nowhere provides, and there is no warrant in it for the view, that preference by employees for an unaffiliated as against a national affiliated organization, raises a presumption that this preference was coerced or brought by the employer. Indeed, the statute goes on exactly ike contrary presumption, that employees have the intelligence and character requisite for self-organization, either by joining an existing labor organization or forming one of their own.J (Italics ours).”
What has been said shows that in its origin and in its form of government the Association was completely free from Company domination and interference. What follows shows with equal certainty that in its administration the Association has remained the free and uncontrolled representative of the men. It is incorporated under the Maryland law with a board of representatives or directors, now consisting of thirty-nine men who in turn elect the officers. The board meets monthly and more often when necessary. The members meet at least once a year. The expenses are met entirely from the dues and property of the Association without outside aid from any source.
*530Radical changes in personnel have occurred during the six year period since the Association was organized in June, 1937. There were then 1872 employees at the plant; at the present time 5100. In September, 1937 there were 1772 members and in May, 1943 2896 members. There is no closed shop agreement requiring any employees to come into the Association. The Board of Governors, which originally consisted of 24, now has 39 elected members, and in 1943 only 2 of these were on the Board in 1937. None of the officers of the Association elected in June, 1937 were officers in 1943.
It seems obvious, in view of these changes, that even if there had been unlawful Company influence or domination in the establishment of the Association, it would long since have been dissipated. In any event, the undisputed facts demonstrate the complete independence of the Association. Its Board of Representatives has been active on behalf of the men. There were 140 bargaining conferences between the Company and the Association in the period 1937 to 1943. In 1939 the Association was affiliated with a national committee consisting of representatives of the unions in the Company’s different plants and division. This organization has bargained with the Company on matters of Company-wide application in seventy conferences between 1939 and 1943. The record of these transactions indicates collective bargaining in the orthodox manner between active and independent parties and contains no hint that at any time the Board of Representatives has failed to represent the employees or has been coerced or interfered with in the exercise of its functions by the Company.
The clearest evidence of this fact, which is entirely ignored in the opinion of the Board, is the report of the War Labor Board at the conclusion of a proceeding in which that Board undertook to resolve an impasse between the Company and the Association in respect to certain matters in dispute. The attitude of the Association and of the Company representing their respective sides showed such independence and militancy that the Board in its final report on April 30, 1943 criticized them both in the following language:
“Tire two parties appear to have bargained as company and union since 1937, a very short time. With the best of intentions, the difficulties attendant upon the development of new ways of thinking and of dealing are not easily resolved in the early years of collective bargaining. Neither party is entirely sure of itself or of the other. Under wartime pressures, it is doubly hard to learn by studying the experience of others, or by devoting adequate time to one’s own problems. Consequently, differences of opinion drag on and become serious obstacles to cooperation. A tendency to question the sincerity and motives of the other side creeps in. If to this is added some degree of aggressiveness on either side, continual irritation seems bound to ensue.
“Something of this sort seems to be true in this case. The remedy appears to be to expedite in every possible way the development of one complete collective agreement, which would be sufficiently complete and accurate that it would remain in force indefinitely. This Company and this Union should be encouraged to draw closer together for the benefit of all concerned.”
WTiat more convincing affirmative proof of the Association’s complete freedom from undue influence of the Company could be had than this finding of an impartial and responsible agency? One may well ask what standard of conduct .the participants in an industry should adopt when one agency of the government condemns their relations as unduly intimate and close, while another government agency at the same time stigmatizes their attitude towards each other as so hostile as to interfere with efficient production.
The Board has stated another conclusion adverse to the Company in finding that it has supported and discriminated in favor of the Association and against the I.A.M. in respect to certain union activities. None of these matters bear any relation to the establishment of the Association in 1937, which has been heretofore described, for the first alleged improper action took place in 1941. By that time the Association had not only been freely formed but had been bargaining independently with the Company for four years. The incidents, therefore, do not tend to show company domination, but at most the Company’s preference for an established agency rather than with one seeking to get a foothold in the plant.
In truth, the incidents are so trivial that the trial examiner rejected them from consideration and recommended that the charge of discrimination be dismissed. The I.A.M. took no exception to this recom*531mendation but asked the Board to adopt the trial examiner’s report as its own. The incidents in question were not even discussed in oral argument before the Board. Their flimsy character is apparent from the following recital: The Board said that the Company afforded “support to the Association by permitting it to hold elections on Company property during working hours”. There was evidence that in an election in 1941 to fill a vacancy on the Board of Representatives the ballots were distributed by one representative during working hours and he was followed by another representative with a ballot box. A similar episode occurred in 1942 when ballots were distributed to employees and collected in a ballot box placed near the time clock. An informal election occurred in 1942 when a representative who was about to be promoted canvassed the employees for their oral approval of his successor. Undoubtedly these transactions served the convenience of the employees but they are without other significance. They did not show Company domination; and they indicated no discrimination in favor of one union and against another, for no other labor organization sought members in the plant until the I.A.M. began organizational activities in February, 1943.
The Board also charged that the Company allowed solicitation for membership in the Association inside the plant. The record shows no solicitation of members in the plant by the Association prior to 1943 and no evidence that even then solicitation was knowingly permitted by the Company or its supervisory employees. On the contrary, solicitation of members, distribution of literature and transaction of union business on the Company’s property during working hours was forbidden by general rule with the exception that collective bargaining and the investigation and discussion of grievances were permissible. Representatives of the Association were permitted without question on the part of the Company to punch out and take time off at their own expense to conduct these legitimate activities. There is evidence that in 1943 on one or two occasions an employee solicited members in the plant, but no testimony that any supervisory employee had knowledge of this infraction of the rule. There is also evidence that on one occasion in 1943, after the pending complaint was issued, an Association publication was distributed in the plant; but there is no evidence that the matter came to the Company’s knowledge. These incidents in 1941, 1942 and 1943, taken alone or in connection with the formation and administration of the Association in prior years, furnish no basis for the finding of Company domination.
Finally we come to the evidence on which the Board rests its finding that in 1943 the Company was guilty of discriminatory conduct in favor of the Association and against the I.A.M. None of these incidents indicated Company domination; at most, they indicate discrimination in favor of the Association which by that time, as we have seen, was firmly established as a free and aggressive representative of the interests of the employees. Even when these occurrences are considered from the viewpoint of discriminatory conduct, they appear to be merely isolated instances of preferential conduct on the part of a few minor supervisory employees, and they do not show that the offenders spoke for the Company or that the I.A.M. was impeded in any material way in the assertion of its rights. On one occasion an I.A.M. organizer was stopped by a supervisor from getting signatures to an I.A.M. petition during working hours in the plant on the ground that this activity violated the company’s rule. The Board condemned this action on the part of the supervisor because he failed to advise the organizer to punch out and circulate the petition on his own time; but this criticism is without foundation because it involves the assumption that members of the Association were permitted to check out in order to solicit members, an assumption directly contrary to the undisputed testimony that solicitation of members was regarded as a violation of the Company’s rule.
There was also evidence of a few isolated .transactions in 1943 in which supervisory employees made statements derogatory to unions generally. On one occasion an I.A.M. organizer said to an old friend and neighbor, who was a supervisor of the Company, that the employees needed a change of representation, to which the supervisor replied that such a change might result in loss of sick benefits and holiday pay. In the same year a department chief made disparaging statements regarding unions generally to an I.A.M. organizer, a friend, who was about to leave the Company’s employ. On another occasion an I.A.M. organizer opened a discussion of labor matters with a supervisor who made *532disparaging remarks about all unions. In May, 1943 a woman employee placed her A.F. of L. badge on the coat of a supervisor without his consent, whereupon he asked her if she belonged to the union, and told her to stay away from the girls under his 'supervision. In June, 1943 a woman employee started a conversation with a new supervisor regarding unions, during the course of which he made a remark favoring an association against outside unions. None of these transactions involved any coercion or disciplinary action or unfair treatment of any of the employees of the Company. All of the statements were made by minor employees and there is no evidence that they spoke with the authority or approval of the Company. Much more serious actions and statements by more highly placed officials have been held by this and other courts to be insufficient to justify disciplinary action against the employer by the Board. See, National Labor Relations Board v. Virginia Electric & Power Co., 314 U.S. 469, 62 S.Ct. 344, 86 L.Ed. 348; National Labor Relations Board v. Sands Mfg. Co., 306 U.S. 332, 342, 59 S.Ct. 508, 83 L.Ed. 682; Jacksonville Paper Co. v. National Labor Relations Board, 5 Cir., 137 F.2d 148, 152, 153, certiorari denied 320 U.S. 772, 64 S.Ct. 84; National Labor Relations Board v. Clarksburg Pub. Co., 4 Cir., 120 F.2d 976, 979; E. I. du Pont de Nemours & Co. v. National Labor Relations Board, 4 Cir., 116 F.2d 388, certiorari denied 313 U.S. 571, 61 S.Ct. 959, 85 L.Ed. 1529; Martel Mills Corporation v. National Labor Relations Board, 4 Cir., 114 F.2d 624, 633, 634; National Labor Relations Board v. Mathieson Alkali Works, 4 Cir., 114 F.2d 796, 799; Humble Oil & Refining Co. v. National Labor Relations Board, 5 Cir., 113 F. 2d 85, 92.
In N.L.R.B. v. Mathieson Alkali Works, 4 Cir., 114 F.2d 796, 799, 800, we said:
“While the extent and effect of activities of foremen and others connected with the management should be carefully scrutinized in such cases, because experience has shown that organization of these independent associations is frequently resorted to by the employer as- a means of defeating real collective bargaining, it must nevertheless be remembered .that independent associations, if free of employer domination, are recognized by the law as proper bargaining agencies and are entitled to recognition as such if they represent the free choice of a majority.”
The order of the Board in the pending case should not receive the approval of this court. Finding the facts in labor disputes and prescribing remedies for infractions of the labor statute in order to effectuate its purposes are functions of the Board; but when the claim is made that there is no substantial evidence to support a finding of the Board, a question of law arises which the courts must decide. In the pending case there is no charge that any employee has suffered from an unfair labor practice on the part of the Company and there is no factual foundation for the finding of the Board that the Company has dominated the Association or discriminated against the I.A.M. The order of the Board should be set aside.